''brirF[,
                                       (].el
       lln tbt @nrtr! Ststrg @ourt                    of   fclrrst [,\uims            FILED
                                 No. 16-1177C (Pro Se)                              FEB   - 6 20li
                     (Filed: February 6,2017 | Not for Publication)
                                                                                   U.S. COURT OF
                                                  Keywords: Pro Se Complaint      FEDERAL oLAIMS
RYAN THOMAS BECHARD,                              Sovereign Citizen; Subject Matter
                                                  Jurisdiction; Motion to Transfer;
                          Plaintiff,              Frivolous Claims.




 THE UNITED STATES OF AMERICA,

                          Defendant.


Ryan Thomas Bechqrd, Mondovi, WI, Plaintiff pro se.

Rebecca S. Kruser, Trial Attorney, Commercial Litigation Branch, U.S. Department of
Justice, Washington, DC, with whom werc Claudia Burke, Assistant Director, Robert E.
Kirschman, .Ir., Director, and, Benjamin C. Mizer, Principal Deputy Assistant Attomey
General, for Defendant.

                                   OPINION AND ORDER

KAPLAN, Judge.

        The pro se plaintiff in this case, Ryan Thomas Bechard, filed this action on
September 21, 2016. Compl. at l, Docket No. 1. Mr. Bechard's complaint is captioned as
a "[v]erified [b]ill in [e]quity for [r]elease of [t]rustee, [a]ccounting, [d]eclaratory,
[s]pecial, [s]upplementary and [g]eneral [r]elief." Id. He asserts a number of interrelated
causes of action stemming from his beliefthat a corporation was created in his name
through his birth certificate and social security number and that this "person-corporation"
is "indebted and underwritten by insurance companies ofthe German Empire according
to the'Trading With The Enemy Act."'Id. at 13. Mr. Bechard requests certain equitable
relief with respect to, among other things, his alleged trustee status. He also seeks a
declaratory judgment and money damages based on his allegations of trustee status,
asserts a variety oftort claims, and alleges generalized violations of unspecified
Constitutional provisions.
        Cunently before the Court is the govemment's motion to dismiss the complaint
pursuant to Rules 12(b)(1) and 12(b)(6) ofthe Rules of the Court ofFederal Claims
(RCFC), Docket No. 14, as well as a Motion to Transfer that Mr. Bechard filed on
October 24. 2016. Docket No. 8. In his motion to transfer, Mr. Bechard asserts that
"[a]djudication of matters involving trusts can only be done in exclusive jurisdiction of
Equity, which, within a Federal Court, pursuant to the Constitution, can only be before an
Article III Judee." Mot. to Transfer at l. Mr. Bechard thus requests that this case be


                                                                             q013 E5Jo
                                                            ?01'{ 1,e00 0008
assigned to an Article III judge or transferred to the United States Court of Appeals for
the Federal Circuit. Id.

    For the reasons set forth below, the govemment's motion to dismiss is
GRANTED and Mr. Bechard's motion to transfer is DENIED.T
                                    BACKGROTJND

         The allegations in Mr. Bechard's complaint are difficult to follow, but appear to
be grounded on a set ofbeliefs held by members of the so-called "sovereign citizen"
movement. See. e.g., Gmvatt v. United States, 100 Fed. CL.279,282-83 & n.1 (201 1)
(citing Brvant v. Wash. Mut. Bank, 524 F. Supp. 2d753,758-59 (W.D. Va. 2007))
(describing tenets ofthe sovereign citizen movement); see also Rivera v. United States,
105 Fed. Cl. 644,64H7 (2012). Thus, the complaint is predicated on the notion that Mr.
Bechard is what he terms a "surety debtor and trustee to the 'United States'/ColB
[i.e., "certificate of live birth] person-corporation business entity." Compl. at 15.
Specifically, Mr. Bechard claims that although he was led to believe that his birth
certificate and social security number were "just for informational purposes only, a tax ID
number," in reality, "pursuant to the 'Federal Reserve Act', 'Trading With the Enemy
Act' and'Emergency Banking Act', [he] was fraudulently set up to be a surety debtor
and trustee to tle 'United States'/ColB person-corporation business entity underwritten
and indebted by a social insurance policy of the German Empire." Id. Mr. Bechard asserts
that he mistakenly "accepted [the] office oftrustee and 'acted as trustee'to an implied
trust by use ofthe numbers on [his social security] card to get ajob and open bank
accounts." Id. at 15-16.

         "From research into this subject," Mr. Bechard also believes that the bottom
portion ofhis birth certificate, which allegedly is not included in his Certificate of Live
Birth, contains "the corporation and banking information." Id. at 16. He claims, however,
that he has only been given the upper portion. Id. Thus, he alleges that during an August
14,2014 t:rp to the Wisconsin Vital Records office in Madison, Wisconsin, he was
denied access to his complete original birth certificate. Id. He also describes an order he
placed with the Wisconsin Vital Records office to obtain the "long form" of his birth
certificate and how the Wisconsin Registrar allegedly told him that this long form could
not be provided "because it contains confidential information." Id. at 17.

        Furthermore, Mr. Bechard alleges that on October 20,2014, he sent a "Notice of
Claim" to the "Office of the Attomey General . . . as prescribed by the Trading With the
Enemy Act," which contained his and his family members' birth certificates and social
security cards. Id. atlT. Apparently, this package was retumed to him on December 14,
2014.Id. at 1 8. Mr. Bechard also describes his attempts to terminate the supposed trusts
and establish himself instead as a beneficiary through the use of Intemal Revenue Service
forms. Id. at 18. Mr. Bechard has apparently also requested that the Department of State



I Mr. Bechard has filed a motion to proceed in forma pauperis. The Court GRANTS that
motion solely for purposes of dismissing his complaint.
place him on the "Blue List" for "Diplomatic Passports, Diplomatic Immunities photo ID
and other minor items." ld. at 18-19.

         Based on these allegations, Mr. Bechard seeks to be discharged as trustee on the
grounds that the alleged trusteeship and debt were induced by fraud. Id. at 23. He
requests an accounting and that he be established as a beneficiary to funds he believes are
in this trust. See id. at 13,18,21,26-27. Similarly, Mr. Bechard requests that the
"person-corporation estates" ofhis wife, children, and deceased family members be
placed "in the proper office ofcestui que trust." Id. at 19-20. Mr. Bechard also requests a
cout order commanding Wisconsin's Vital Records Department to deliver his "original
ink pen impressed 'Certificate of Live Birth' instruments." Id. at 27. In addition, Mr.
Bechard requests money damages relating to tort claims of fraud and libel. Id. at 28. He
further asks the Court to order that the Secretary of State place him and his family
members on a "diplomatic list" or "Blue List," pursuant to 8 C.F.R. $ 101.3, and that they
be provided with "other items, benefits or privileges pertaining to [their] 'non-citizen
national' status and 'diplomatic agenVofficer' level immunities and privileges." Id. at 29.
Finally, Mr. Bechard requests that a hearing be held as soon as possible "on the grounds
ofviolations ofrights under the Constitution," and that the Court award him any other
reliefrequired by the Uniform Declaratory Judgment Act or any other source of law. Id.
at29-30.

                                       DISCUSSION

I.     Jurisdiction

         In deciding a motion to dismiss for lack of subject matter jurisdiction, the court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in
favor of the plaintiff. Trusted Integration. Inc. v. United States, 659 F.3d I 159, t 163
(Fed. Cir, 201 1). The court may "inquire into jurisdictional facts" to determine whether it
has jurisdiction. Rocovich v. United States , 933 F .2d 991 , 993 (Fed. Cir. 1 991 ). It is well
established that complaints that are filed by pro se plaintiffs, like this one, are held to
"less strhgent standards than formal pleadings drafted by lawyers." Haines v. Kemer,
404 U.S. 519,520 (1972). Nonetheless, even pro se plaintiffs must persuade the court
that jurisdictional requirements have been met. Bemard v. United States, 59 Fed. Cl. 497,
499,af?d,98 F. App'x 860 (Fed. Cir.2004).
         Pursuant to the Tucker Act, the United States Court ofFederal Claims has
jurisdiction to "render judgment upon any claim against the United States founded either
upon the Constitution, or any Act of Congress or any regulation ofan executive
department, or upon any express or implied contract with the United States, or for
 liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. $ 1491(a)
 (2012). The Tucker Act serves as a waiver of sovereign immunity and ajurisdictional
 grant, but it does not create a substantive cause of action, Jan's Helicopter Serv.. Inc. v.
 Fed. Aviation Admin., 525 F.3d 1299,1306 (Fed. Cir.2008). A plaintilf, therefore, must
 establish that "a separate sowce of substantive law . . . creates the right to money
 damages." Id. (quoting Fisher v. United States, 402 F.3d 1167 , ll72 (Fed. Cir. 2005) (en
 banc in relevant part)).
        The primary relief Mr. Bechard seeks in his complaint is equitable in nature.
Indeed, the premise of the complaint is that it is a "Bill in Equity," which seeks an order
releasing him and his family members as trustees of supposed trusts, ordering an
 accounting, forming a constructive trust, and directing the Wisconsin registrar and the
 Secretary of State to take certain actions. The Court of Federal Claims, however, lacks
jurisdiction to grant such equitable relief absent a "concurrent colorable claim for
 monetary recovery." Wheeler v. United States, 1l F.3d 156, 159 (Fed. Cir. 1993)
 (quoting Bobula v. U.S. Deo't of Justice,970 F.2d 854, 859 (Fed. Cir. 1992)); see also
 James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998) (holding that the "Court of Federal
 Claims has no power to grant affirmative non-monetary relief unless it is tied and
subordinate to a money judgmenf' (quotation omitted)).

        In this case, Mr. Bechard has not made a colorable claim for monetary damages
because he has failed to identify any money-mandating statute that can serve as the basis
for such a claim. Further, his generic claims ofunspecified constitutional violations are
insufficient because this Court lacks jurisdiction to adjudicate claims based on provisions
of the Constitution that are not money-mandating. See. e.g., LeBlanc v. United States, 50
F.3d 1025, 1028 (Fed. Cir. 1995) (holding that due process clauses and equal protection
clause do not provide a "suffrcient basis for jurisdiction because they do not mandate
payment of money by the govemment"). And his defamation and libel claims are beyond
this Court's jurisdiction because "[t]he plain language of the Tucker Act excludes from
the Court of Federal Claims jurisdiction claims sounding in tort." Rick's Mushroom
Serv.. Inc. v. United States,521 F.3d 1338, 1343 (Fed. Cir.2008) (citing 28 U.S.C. $
la91(aX1).
       In short, this Court lacks jurisdiction over the claims set forth in Mr. Bechard's
complaint. For that reason, the government's motion to dismiss pursuant to RCFC
l2(bXl) must be GRANTED.
II.     Motion to Transfer

       Mr. Bechard, as noted, filed a motion to transfer this case, "by the authority in 28
U.S.C. $ 1631 and RCFC rule 40.1." See Mot. to Transfer at I (emphasis omitted).
Specifically, he requests that this case be assigned to an Article III judge or transferred to
the United States Court of Appeals for the Federal Circuit. Id.

         Section 1631 of Title 28 states that "[w]henever a civil action is filed in a court as
defined in section 610 of this title . . . and that court finds that there is a want of
jurisdiction, the court shall, if it is in the interest ofjustice, transfer such action . . . to any
other such court in which the action . . . could have been brought at the time it was filed
or noticed." The Federal Circuit has held that the "in the interest ofjustice" factor relates
 "to claims which are nonfrivolous and as such should be decided on the merits."
 Galloway Farms. Inc. v. United States, 834 F.2d 998, 1000 (Fed. Cir. 1987) (citing
Zinser Constr. Co. v. United States,753F.2d 1053, 1055 (Fed. Cir. 1985)).
        The Court declines to transfer this case to the Federal Circuit or to any other
federal court. First, a transfer to the Federal Circuit would clearly be improper, as that
court is an appellate tribunal and lacks jurisdiction to hear original cases like the one Mr.
Bechard has brought here. See 28 U.S.C. 91295. Second, the Court declines to transfer
the case to a district court because Mr. Bechard's claims "lack[] an arguable basis either
in law or in fact" and are therefore frivolous. Neitzke v. Williams, 490 U.S. 319,325
(1989). Indeed, Mr. Bechard filed similar claims in the United States District Court for
the Westem District of Wisconsin; and that court concluded that he had failed to
 "articulate a non-frivolous cause of action or claim for relief over which this court has
jurisdiction." Bechard v. Rios, No. I4-CV-867-WMC, 2014 WL 7366226, at * I (W.D.
 Wis. Dec. 24,2014). Other courts have also held that complaints based on "sovereign
 citizen" theories are "nonsensical" and "frivolous." Gravatt, 100 Fed. Cl. at 288; see also
Troxelle v. United States, No. 10-312 C, 2010 WL 3982349, at *5 n.9 (Fed. Cl. Oct. 6,
2010) (declining to transfer plaintiffs claims that his birth certificate and registration
with the Social Security Administration constitute a taking of the use of his name by the
United States because such claims were frivolous and lacked any basis in law or in fact).

        Finally, as noted, Mr. Bechard's Motion to Transfer also references RCFC 40.1.
This Rule addresses the intemal transfer ofcases between judges ofthe Court of Federal
Claims. It does not allow the ChiefJudge to assign ajudge from an Article III court to
this case, as Mr. Bechard apparently desires.

                                      CONCLUSION

        On the basis of the foregoing, the govemment's motion to dismiss for lack    of
subject matter jurisdiction is GRANTED and this action is DISMISSED without
prejudice. The plaintiffls Motion to Transfer is DENIED. The Clerk is directed to enter
judgment accordingly. Each party shall bear its own costs.

       IT IS SO ORDERED.




                                                     ELAINE D. KAPLAN
                                                     Judge